USDC IN/ND case 1:21-cv-00238-DRL-SLC document 17 filed 06/23/21 page 1 of 11


                                  United States District Court
                                  Northern District of Indiana



 Ryan Klaassen, Jaime Carini, D.J.B., by and
 though his next friend and father, Daniel G.
 Baumgartner, Ashlee Morris, Seth Crowder,                  Civ. No. 1:21-cv-238-DRL-SLC
 Macey Policka, Margaret Roth, and Natalie
 Sperazza,

                                              Plaintiffs,   Reply in Support of Plaintiffs’
     v.                                                     Motion to Expedite

 The Trustees of Indiana University,
                                            Defendant.


                 Reply in Support of Plaintiffs’ Motion to Expedite

    On June 21, 2021, Plaintiffs Ryan Klaassen, Jaime Carini, D.J.B., by and through his next

friend and father, Daniel G. Baumgartner, Ashlee Morris, Seth Crowder, Macey Policka,

Margaret Roth, and Natalie Sperazza filed a Motion to Expedite. On June 22, 2021, Defendant

filed its Response. Plaintiffs now timely reply.

    For the reasons herein, expedition of the case and expedited discovery is warranted and

necessary.

                                              I. Facts

    This case is about Indiana University (“IU”) mandating that students receive the COVID

vaccine, placing extra requirements on students who receive a religious or medical exemption to

IU’s Mandate, and requiring students to report their vaccination status, in violation of Plaintiffs’

Fourteenth Amendment rights and Indiana’s Vaccine Passport Law (Ind. Code § 16-39-11-5).

    On May 21, 2021, IU announced that there would be a requirement to receive a COVID-19


                                                   -1-
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 17 filed 06/23/21 page 2 of 11


(“COVID”) vaccine for the fall 2021 semester (“IU’s Mandate”). Compl., ECF 1, ¶ 17.

     In order to comply with IU’s Mandate, students must receive one of the available COVID

vaccines by either August 15 or when they return to campus after August 1, whichever is earlier.

Id. at ¶ 19. IU has further suggested that students receive their first dose by July 1, 2021, in order

to comply with IU’s Mandate. Id. at ¶ 20. If they do not, students will have their class registration

canceled, their university-issued IDs, known as “Crimson Cards,” terminated, and will be

restricted from any on-campus activity. Id. at ¶ 21.

     A very limited number of exemptions are available; however, all students who are granted an

exemption must participate in mitigation testing twice a week, a mandatory quarantine if exposed

to someone who tests positive for COVID, wear mandatory face masks in public spaces, and a

mandatory return to their home address if the campus has a serious outbreak of the virus (“Extra

Requirements”). Id. at ¶ 29. There are no exemptions from these Extra Requirements. Id. at ¶¶

30-32. If a person with an exemption is found not wearing a face mask or does not participate in

the mitigation testing, they face “disciplinary action up to and including dismissal or termination

from the university.” Id. at ¶¶ 32.

     Students are also required to use “IU’s COVID-19 vaccine report form to attest that they are

vaccinated and report all doses of [the] vaccine. Id. at ¶ 33. IU suggests that this be done after

each dose. Id.

     Defendant did not provide students or the general public with information regarding how it

came to its decision to adopt and implement IU’s Mandate, particularly in light of the fact that

COVID is being brought under control, and all other federal, state, and local governments are

lifting their restrictions. Id. at ¶¶ 69-94.


Mot. to Expedite Reply                           -2-
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 17 filed 06/23/21 page 3 of 11


    Plaintiffs include students (all of whom plan to attend IU this fall1) who object to IU’s

Mandate. Plaintiffs fall into three classes: (1) Plaintiffs who object generally to the Mandate and

Extra Requirements, (2) Plaintiffs who have been granted a religious exemption, but have a

religious objection to the Extra Requirements, and (3) Plaintiffs who should qualify for a medical

exemption but are unable to, given the extremely limited criteria.

                               II. Expedited briefing is warranted.

    Plaintiffs have requested expedited briefing, given that all students are required to comply

with IU’s Mandate by August 15, 2021, or August 1, 2021, if they return to campus early. This

tight time-line imposed by Defendant, makes the timing of this case of the upmost importance.

    Defendant suggests that briefing can be concluded by July 13, 2021, under the local rules,

and argue that this is sufficient. Defs. Mot. to Exped. Resp., ECF 15, p. 3. However, Plaintiffs

have sought expedition in order to give this Court reasonable time to review briefing, have a

hearing, and issue a decision before Plaintiffs are further harmed. Defendant’s suggested time-

line gives this Court virtually no time to issue a decision prior to the deadline of IU’s Mandate.

    It appears that Defendant would rather delay briefing for its administrative convenience,

rather than allow this Court the maximum amount of time to reach its decision. With “1,300+

attorneys, consultants and professionals”2 at their firm, Defendant’s counsel should be able to

comply with an expedited time-line.

       1
          Defendant says Plaintiff Carini “is not enrolled for the fall 2021 semester.” Defs. Mot.
to Exped. Resp., ECF 15, p. 2, fn 2. Miss Carini is an IU student, she has simply not yet
registered for her fall classes. IU charges a fee for any changes to students’ class schedules. So as
a standard practice, Miss Carini waits until August to register for her classes, when she can be
sure of which classes she intends to take and can avoid any such fees. Miss Carini has secured
three fellowships for this year and will be continuing her education at IU.
       2
           See, Faegre Drinker, Professionals, https://www.faegredrinker.com/en/professionals?.

Mot. to Expedite Reply                           -3-
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 17 filed 06/23/21 page 4 of 11


    Moreover, the tight time-line is due to IU’s delay in announcing it’s Mandate. While the

pandemic has been going on since March 2020,3 Defendant waited until the end of May to

announce IU’s Mandate, giving students just over a month to comply with their “suggestion” that

students receive their first dose by July 1, 2021, and less than three months to comply with the

Vaccine requirement generally. This rushed time-line is not the fault of Plaintiffs, who are simply

students defending their rights and their health. The rushed time-line was caused by Defendant

who chose to announce IU’s Mandate at the last possible minute, thereby giving students

virtually no time to challenge it. Plaintiffs should not be punished by Defendant’s delay.

    As a result, Plaintiffs have sought an expedited time-line in order to vindicate their rights

before IU’s deadline.

                              III. Expedited discovery is warranted.

    As a preliminary matter, Defendant argues that discovery is unnecessary because resolution

of the case turns on purely legal issues. Defs. Mot. to Exped. Resp., ECF 15, p. 5. Plaintiffs have

never said that the facts are not relevant to the case. While Plaintiffs think that the issues to be

decided are questions of law, this does not mean that the facts are irrelevant. Instead, Plaintiffs

argue that none of the relevant material facts are or will be in dispute. Indeed, Plaintiffs seek

discovery to provide to the Court all relevant facts so that the Court may review those facts and

use them as the basis to apply the law.

    Expedited discovery is even more relevant here where Plaintiffs’ Motion for Preliminary

Injunction essentially decides the case. Without the preliminary injunction, Plaintiffs will either



       3
       Plaintiffs’ argue that the pandemic is virtually over and evidence suggests this is true.
See Compl., ECF 1, ¶¶ 111-148.

Mot. to Expedite Reply                            -4-
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 17 filed 06/23/21 page 5 of 11


be expelled, forced to take a vaccine they are opposed to, or have to comply with onerous Extra

Requirements. All this harm will occur no later than August 15, 2021. This is irreparable harm.

    Accordingly, both Plaintiffs and this Court immediately need the material facts relevant to

IU’s Mandate, including but not limited to their reasons for adopting and implementing the

mandate and to see if there was a sufficient justification for doing so. Plaintiffs’ discovery

requests are both relevant and necessary.

    Plaintiffs’ request for expedited discovery should be considered under the “good cause” or

“reasonableness” standard used in this district, and a “pending request for a preliminary

injunction is a typical ground that satisfies a good cause standard.” See Orlando v. CFS

Bancorp, Inc., No. 2:13-CV-261 JD, 2013 WL 12329547, at *1, *2 (N.D. Ind. Oct. 10, 2013)

(emphasis added). Defendant urges this Court to use the “more stringent” standard adopted in

Edgenet, Inc. v. Home Depot U.S.A., Inc., which “mirrors the standard required for obtaining a

preliminary injunction.” 259 F.R.D. 385, 386 (E.D. Wis. 2009). The Edgenet Court noted that

courts are split on the issue of which standard to apply to a motion to expedite. But the proce-

dural posture relevant in Edgenet is distinguishable from Orlando and shows why Orlando is the

proper standard to use here.

    Edgenet had not sought a preliminary injunction or a temporary restraining order against

Home Depot and also had agreed to an extension of time for the defendants to file an answer to

the complaint. Id. at 387. In Orlando, the moving party had filed for a preliminary injunction and

a motion for expedited proceedings and discovery. Orlando, 2013 WL 12329547, at *1. The

factors used to determine whether expedited discovery is warranted under the Orlando standard

include:


Mot. to Expedite Reply                           -5-
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 17 filed 06/23/21 page 6 of 11


       (1) whether a preliminary injunction is pending;
       (2) the breadth of the discovery requests;
       (3) the purpose for requesting the expedited discovery;
       (4) the burden on the defendants to comply with the requests; and
       (5) how far in advance of the typical discovery process the request was made.

Id. As the Orlando Court noted, “the reasonableness standard [typically] allows expedited

discovery when the need for the expedited discovery outweighs the prejudice to the responding

party, based upon the entirety of the record and reasonableness of the request in light of the

surrounding circumstances.” Id. (citing Share Corp. v. Momar, Inc., No. 10-CV-109, 2010 WL

724321, at *2 (E.D. Wis. Feb. 26, 2010)).

    Under the totality of the circumstances, this Court should grant Plaintiffs’ Motion to

Expedite. Of primary importance when considering whether “good cause” has been shown is

whether the moving party has sought a preliminary injunction. When the moving party has done

so, as Plaintiffs have here, that typically satisfies the good cause standard. In this way, the

Plaintiffs’ case is much closer to Orlando than to Edgenet. Here, Plaintiffs have simultaneously

asked for expedited briefing and concurrently filed a Motion for Preliminary Injunction (ECF. 7,

8-1). And of course, Plaintiffs have not agreed to any extension in answering the complaint. The

tailored breadth of the discovery requesting material facts, the critical purpose of the requests in

light of the importance of the rights at issue, the minimal burden on Defendant in complying, and

the tight time-line necessitated by IU’s Mandate all justify expedited discovery under the “good

cause” standard. Even if Plaintiffs are required to show the Edgenet factors, which the Seventh

Circuit does not require here, Plaintiffs have done so.

    Irreparable Harm: Plaintiffs have shown that they have irreparable harm. Plaintiffs will be

forced to have an Emergency Use Authorization vaccine they do not want injected into their


Mot. to Expedite Reply                           -6-
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 17 filed 06/23/21 page 7 of 11


bodies or will suffer the “strong consequence” of virtual expulsion from IU. PI Mem., ECF 8-1,

pp. 36-37. Likewise, Plaintiffs who choose to get the vaccine, but who do not complete IU’s

vaccination form will also suffer these severe consequences because IU will not consider them

vaccinated or exempt if they do not complete this form. Id. at 37. Plaintiffs have irreparable

harm.

    Probability of Success on the Merits: Plaintiffs have shown that they are likely to succeed on

the merits. Id. at 20-36. While public health, under certain circumstances, can be considered a

compelling state interest, that situation is not present now with college students, and IU has not

narrowly tailored its Mandate using the least restrictive means available, so it fails strict scrutiny,

which is the proper constitutional standard this Court should use. In the alternative, IU’s Mandate

also fails under either Jacobson’s exception or modern rational basis scrutiny. Therefore, IU’s

Mandate is unconstitutional under the Fourteenth Amendment.

    Likewise, Plaintiffs will likely succeed on the merits of their state claim that IU’s Mandate

violates the Vaccine Passport Law. If a student doesn’t provide IU with his or her COVID

immunization status, IU virtually expels that student. Virtual expulsion from school for refusing

to document COVID immunization status is a “negative consequence” that directly violates the

Vaccine Passport Law.

    Connection between discovery sought and irreparable harm: The discovery sought is

significantly related to avoidance of Plaintiffs’ irreparable harm. First, Plaintiffs seek documents

that explain how and why IU came to it’s decision to mandate all students, staff, and faculty

receive a COVID vaccination before the fall 2021 semester.4 The importance of these documents


        4
            This was first requested of Defendant through a public records request on May 27, 2021,

Mot. to Expedite Reply                            -7-
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 17 filed 06/23/21 page 8 of 11


cannot be understated, as they are relevant to explaining how and why IU decided to mandate

vaccinations. Critically, these documents will explain how a public university, an arm of the

state, decided on a final action that irreparably harms Plaintiffs’ Fourteenth Amendment rights.

This Court is asked to evaluate the justifications for IU’s Mandate and the best source for those

justifications are the very documents that lead to IU’s decision, which are the documents

Plaintiffs have requested and IU wants to keep secret.

    Plaintiffs also seek documents regarding the statistics and data on the effects that COVID

and its vaccines have had on the student population and other data compilations reflecting health

and safety issues that affect IU students.5 It is important to note that Plaintiffs are not seeking all

documents related to COVID or the other health and safety issues. Plaintiffs are only seeking

documents that accumulate the statistics for these categories. The importance of this second

request is to reveal the context and scope of impact the COVID virus has had on the IU student

body in comparison with other common student health issues. This is important to establish the

context surrounding IU’s vaccination mandate.

    Finally, Plaintiffs seek from the Indiana State Department of Health (“ISDH”) similar

statistics and data as requested from IU. ISDH collects and maintains Annual Summary Reports

from each state educational institution. As above, Plaintiffs are not seeking all documents related

to COVID or the other health and safety issues. Instead, Plaintiffs only seek documents that

accumulate the statistics for these categories. The relevance of this request is to reveal the




so Defendant has been aware of such request for almost a month.
        5
        This was first requested of Defendant through a public records request on June 1, 2021,
so Defendant has been aware of such request for more than three weeks.

Mot. to Expedite Reply                            -8-
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 17 filed 06/23/21 page 9 of 11


context and scope of impact the COVID virus has had on the IU student body in comparison with

other common student health issues.

    Balancing of burdens: Plaintiffs’ burdens are significant violations of their constitutional

rights, which the discovery requested will help show. On the other hand, Defendant’s burden is

minimal, if there is any burden at all. Defendant has had Plaintiffs’ document requests for several

weeks and should have already been collecting said documents to comply with their public

records request. So there is no reason that Defendant should be unable to comply with an

expedited time-line. There is no other harm to Defendant.

    Moreover, while Defendant attempts to categorize Plaintiffs’ request as voluminous and

exhaustive, Plaintiffs only seek documents related to the decision to implement IU’s Mandate

and documents that accumulate the statistics for the requested categories.

    As shown, Plaintiffs’ discovery requests are reasonable, relevant, and necessary. All material

facts must be presented to the Court, so that the Court may make an informed application of the

law to the facts and so Plaintiffs’ constitutional rights may be vindicated prior to August 15,

2021.

                                            Conclusion

    For the reasons herein, expedited briefing and expedited discovery is both warranted and

necessary.




Mot. to Expedite Reply                          -9-
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 17 filed 06/23/21 page 10 of 11


Dated: June 23, 2021                    Respectfully Submitted,

                                        /s/ James Bopp, Jr.
                                        James Bopp, Jr., Ind. Bar No. 2838-84
                                        Richard E. Coleson, Ind. Bar No. 11527-70
                                        Courtney Milbank, Ind. Bar No. 32178-29
                                        Melena S. Siebert, Ind. Bar No. 35061-15
                                        THE BOPP LAW FIRM
                                        1 South 6th Street
                                        Terre Haute, Indiana 47807
                                        Telephone: (812) 232-2434
                                        Facsimile: (812) 235-3685
                                        jboppjr@aol.com
                                        rcoleson@bopplaw.com
                                        cmilbank@bopplaw.com
                                        msiebert@bopplaw.com
                                        Counsel for Plaintiffs




Mot. to Expedite Reply               -10-
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 17 filed 06/23/21 page 11 of 11


                                      Certificate of Service

    I hereby certify that a copy of the foregoing document was served on the following counsel

of record in this matter on June 23, 2021, via the Court’s electronic filing system.

    Anne K. Ricchiuto – anne.ricchiuto@faegredrinker.com
    Stephanie Gutwein – stephanie.gutwein@faegredrinker.com

                                                       /s/ James Bopp, Jr.




Mot. to Expedite Reply                          -11-
